t c memo united_states tax_court dennis katz d d s p c petitioner v commissioner of internal revenue respondent docket no filed date blizabeth j atkinson for petitioner sandra m jefferson for respondent memorandum findings_of_fact and opinion powell special_trial_judge this is an employment status determination case brought pursuant to sec_7436 ’ on date respondent mailed to petitioner a notice_of_determination concerning worker classification under sec_7436 in which it was determined that during the taxable years and dennis katz was a statutory_employee of petitioner and petitioner except with reference to sec_530 of the revenue act of publaw_95_600 92_stat_2885 section references are to the internal_revenue_code applicable to the years in question - - was not entitled to relief from employment_tax liability under sec_530 of the revenue act of publaw_95_600 92_stat_2885 hereinafter sec_530 on date petitioner filed a timely petition for review of respondent’s determinations findings_of_fact the facts are essentially undisputed and may be summarized as follows petitioner is a professional_corporation organized pursuant to the laws of the commonwealth of virginia in for the purpose of rendering professional services as a practitioner in the field of dentistry at the time the petition was filed petitioner’s principal_place_of_business was located in hampton virginia dennis katz dr katz is a licensed dentist and his wife karen mrs katz is a dental hygienist dr katz was and is the sole shareholder of the petitioner’s stock and he was and is the president mrs katz was and is the corporate secretary petitioner could only operate its dental practice through its duly licensed dentist dr katz from through dr katz did not work for any other dentist or have any other dental practice in petitioner and dr katz entered into a management agreement whereby dr katz agreed to provide dental services for and to manage the corporation this agreement remained in effect during the years and during these years dr katz spent percent of his working time treating patients and the remaining time was spent working on general administrative matters of the practice dr katz made all of the medical and administrative decisions and was responsible for the operation and management of the corporation from its inception petitioner employed a secretary and various dental assistants and hygienists one of whom was and is mrs katz dr katz supervised all the employees petitioner maintained a corporate checking account and all funds from the dental practice were deposited into that account dr and mrs katz had signatory authority over the corporate account and the corporate expenses were paid from that account when dr katz was paid compensation he wrote a check to himself from the corporate account dr katz had personal bank accounts into which these checks were deposited petitioner’s corporate_income_tax returns and the katzes’ joint federal_income_tax returns were prepared by bruce carter c p a mr carter added the checks payable from the corporate checking account to dr katz to determine the management fees paid to dr katz and the total amount of the management fees was deducted as other deductions on the corporate returns the corporate returns showed no deductions for compensation of officers q4e- dr katz prepared and filed employment_tax returns forms and for the corporation petitioner did not treat dr katz as an employee for employment_tax purposes petitioner never issued dr katz a form_1099 or form_w-2 wage and tax statement reflecting the payments made by the corporation to dr katz on its and corporate returns petitioner deducted dollar_figure and dollar_figure respectively as management fees dr katz reported these amounts as income on schedule c profit or loss from business on the joint returns filed for both years the internal_revenue_service audited the and joint returns of dr and mrs katz the agent conducting the audit did not have the authority to examine the corporate or employment_tax returns of the corporation there is no record of petitioner’s corporate or employment_tax returns then being examined in respondent determined that dr katz was an employee of petitioner during and and petitioner was liable for employment_taxes for both years the parties have stipulated that if petitioner is recognized as a corporate entity for tax purposes dr katz was a statutory_employee of petitioner from to and including and during these years he performed substantial services for petitioner there is also no dispute as to the amount of tax due if sec_530 does not apply - - opinion the statutory background sec_3111 and sec_3301 impose taxes upon employers under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa respectively commonly referred to as employment_taxes based on the wages paid to employees in this case it is stipulated that if petitioner’s corporate entity is not disregarded dr katz was an employee for employment_tax purposes see sec_3121 and the regulations thereunder ’ petitioner however argues that under sec_530 of the revenue act of publaw_95_600 92_stat_2763 hereinafter sec_530 dr katz should not be deemed to be an employee sec_530 provides sec_530 controversies involving whether individuals are employees for purposes of the employment_taxes a termination of certain employment_tax liability for periods before -- in general --if-- a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period ending before date and sec_3121 defines an employee inter alia as any officer of a corporation see also sec_3306 sec_530 was amended by adding subsection e see small_business job protection act of publaw_104_188 sec 110_stat_1766 this amendment has no effect on the resolution of this case -- - b in the case of periods after date all federal tax returns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed on a basis consistent with the taxpayer’s treatment of such individual as not being an employee then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an employee unless the taxpayer had no reasonable basis for not treating such individual as an employee under sec_530 there are two separate questions---viz whether the corporation filed all the returns required to be filed and second whether the corporation had a reasonable basis for not treating dr katz as an employee with regard to the first question sec_6041 requires inter alia that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of compensations of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary under such regulations as may be prescribed by the secretary setting forth the amount of such income and the name and address of the recipient of such payment the term person includes corporations sec_7701 furthermore under the regulations petitioner was required to file a form_1099 reflecting the compensation paid to dr katz sec_1_6041-1 income_tax regs petitioner does not seem to dispute that if its corporate entity is recognized it was required to file forms in all events if the corporate entity is recognized consistent with the court of federal claims we hold that petitioner would have been required to file - those forms and sec_530 relief would not be available see 45_fedclaims_543 see also 823_f2d_337 9th cir pariani v commissioner tcmemo_1997_427 petitioner’s guiding argument is relatively simple and may be stated as follows if petitioner is not recognized as an corporate entity for tax purposes it was not required to file forms and dr katz then operating as a sole_proprietorship would not have been an employee dr katz therefore would not be an employee of his own proprietorship we turn to that question the corporate entity as a general_rule a corporation is recognized as a distinct taxable entity from its shareholders even though it has only one shareholder who exercises total control_over its affairs 319_us_436 this recognition extends to corporations formed to perform personal services rendered by its shareholders 77_tc_1014 affd 723_f2d_58 10th cir there are however situations where the corporate entity will be the decision in 77_tc_1014 affd 723_f2d_58 10th cir turns on an allocation of income under sec_482 for there to be a sec_482 allocation however there must be two or more recognizable entities --- - disregarded because it was an agent of the shareholder or it did not perform the services or otherwise conduct business see eg 485_us_340 53_tc_365 petitioner relies on these lines of cases in other words vis-a-vis dr katz the corporation should not be regarded as having a separate existence in bollinger the taxpayer formed a corporation with which he entered into a written_agreement that the corporation would hold title to certain improved property as the taxpayer’s agent for the sole purpose of securing financing commissioner v bollinger supra pincite the corporation would convey the property on demand and had no obligation to maintain the property nor to perform any functions with respect to the management of the property the taxpayer performed all functions with respect to the property on his tax_return the taxpayer claimed deductions relating to the property the government disallowed the deductions contending that the property belonged to the corporation and under moline properties inc v commissioner supra the deductions were attributable to the corporation the supreme court disagreed and held that on these facts the corporation was an agent of the taxpayer the relevant facts in roubik were summarized by the court in its opinion as follows --- - the corporation appears to have existed as a mere set of bookkeeping entries and bank accounts it did not enter into any arrangements to provide the service of its employees to any of the institutions doctors etc for whom the shareholder doctors provided services it did not own any equipment incur any debts for rent office or medical_supplies or services or for salaries except for the salaries of the shareholder doctors the only shared expense ie the only expense which was incurred jointly by the shareholder doctors was dollar_figure a month for the time the office secretary devoted to maintaining records of income and expenses received and paid_by the corporation the maintenance of these records for tax purposes appears to be the only real business activity engaged in by the corporation roubik v commissioner supra pincite tf anything this case is the antithesis of both lines of cases there is no evidence that dr katz and petitioner intended that the corporation’s role was that of an agent for dr katz furthermore petitioner was not the shell corporation as in roubik v commissioner supra that provided no services the corporation maintained its own bank account separate from the accounts of dr and mrs katz it bought and put into service equipment and claimed tax deductions resulting from equipment that dr katz used in performing services for the corporation it had employees other than dr katz who aided and assisted in the services provided and paid employment_taxes on and for these employees it prepared bills and collected payments for the services rendered by the corporation under these circumstances the corporate identity vis-a-vis dr katz cannot be ignored see petitioner’s corporate return that shows the purchase of a panoramic x-ray machine -- - in a somewhat similar vein petitioner argues that it merely was a conduit for payment from customers to dr katz and therefore was not required to submit forms see 151_f3d_962 9th cir 1_fsupp2d_964 d minn in those cases the taxpayers corporations were in the adult entertainment business and provided stage rental for dancers essentially the customers paid the dancers and the dancers then paid the stage rental to the corporations the corporations did not file forms the government argued that the corporations were required to file forms on payments made by the corporations and therefore sec_530 relief was not available the courts held that there were no payments within the meaning of sec_6041 and the regulations thereunder made by the corporations to the dancers we would be turning a blind eye to the facts if we were to say that there were no payments from petitioner to dr katz petitioner billed the patients and the patients paid petitioner petitioner then paid dr katz and the other employees for the services they rendered as far as this record is concerned petitioner has been recognized by dr katz for almost years presumably in part because of perceived benefits of dr katz being petitioner’s employee see eg 77_tc_1014 but the corporate form may also have detriments and we would be reluctant to allow petitioner to turn on and off its existence at will decision will be entered for respondent the second part of the sec_530 relief relates toa taxpayer’s having a reasonable basis for treating the person to whom the compensation was paid as other than an employee in this regard under sec_530 a taxpayer is treated as having a reasonable basis for not treating an individual as an employee if the taxpayer relied inter alia on a past internal_revenue_service audit in which there was no assessment attributable to the treatment for employment_tax purposes of the individuals holding positions substantially_similar to the position held by this individual sec_530 b petitioner suggests that the audits of dr katz’s returns would satisfy this requirement we however need not decide this issue
